DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending and under examination.

Priority
	Acknowledge is made that this application is a Divisional Application of U.S. Application No. 16/909,058, filed June 23, 2020; which is a Continuation Application of U.S. Application No. 16/818,241, filed March 13, 2020; which is a Divisional Application of U.S. Application No. 16/152,963, filed October 5, 2018; which is a Continuation Application of PCT International Application No. PCT/US2018/000119, filed May 15, 2018; which claims priority from  U.S. Provisional Patent Application 62/603,026, filed May 16, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/19/2021 is being considered by the examiner.

Claims Objection
Claims 2-15 are objected for starting from “A”. The dependent claims 2-15 should start from “The”. Proper correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10835639. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent teaches applicant’s claimed invention.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Francis et al. (US20160022865) teaches a scaffold comprising an aligned fiber. The invention further relates to a scaffold comprising one or more electrospun fibers  and  Methods for promoting differentiation of stem cells into osteoblasts, chondrocytes, ligament or tendon, the method comprising culturing the cells on the scaffold or aligned fiber in conditions suitable for the cell differentiation (abstract). In one embodiment, the nanofiber have diameter from 50nm to 1000nm (page 3, [0033]). The scaffold includes fiber from collagen, polylactic acid (encompassing PLLA, PDLA and PDLLA), poly (glycolic acid) , PLGA, and mixture thereof (page 4, [0040]; claims 1, 12-16-17). In some embodiment, the electrospun fiber is crosslinked chemically or by dehydrothermal such as heat-promoted condensation (page 5, [0060]; claim 1, 18). However, Francis et al. does not teach applicant’s claimed invention since it is not obvious to have biopolymer fibers that are not cross-linked as discussed in parent application 16909058. Thus, applicant’s claimed invention is novel and not obvious.

No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613